Affirming.
Lena Paraham was the owner of a store building and a dwelling house in Hickman. The Scottish Union  National Insurance Company insured the buildings against loss by fire in the sum of $1,400. The buildings were destroyed by fire on March 2, 1925, and the insurance was paid. The Kentucky Light  Power Company is engaged in the business of furnishing water to the city of Hickman under a contract by which it agreed to furnish convenient fire hydrants and water with sufficient pressure to protect the property of the inhabitants from fire.
Alleging that Mrs. Paraham had assigned to it her cause of action against the Kentucky Light  Power Company, and that the loss was caused by its failure to comply with its contract, the Scottish Union  National *Page 59 
Insurance Company, and Mrs. Paraham, suing for its benefit, brought this suit against the power company to recover on the theory that it was subrogated to Mrs. Paraham's right of action against that company. From a judgment dismissing the petition, the insurance company has appealed.
It will be seen that the question presented is the same as that involved in the case of William Burford  Co. et al. v. Glasgow Water Co. (Ky.), 2 S.W.2d, 1027, 223 Ky. 54, and, for the reasons therein stated, the court did not err in adjudging that appellant was not entitled to recover the amount of the loss from the Kentucky Light  Power Company.
Judgment affirmed.